Title: From John Adams to Elbridge Gerry, 26 April 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy April 26 1813

Although Governor Gages Prediction to General Jo. Warren has not yet, been fully accomplished in this Country; yet as His Observation was Suggested by History, it will be found too just, Some time or other. Selfishness has dissappointed The Hopes of Patriotism and Philanthropy in all Ages, not only in England at the Period of her Commonwealth.
Edes’s Watertown Gazette Shall be carefully returned to you or Mr Austin if he requires it.
Had your Motion in Congress been adopted, and a Man of Sense and Letters appointed in each State to collect Memorials of the Rise Progress and Termination of the Revolution: We Should now Possess a Monument of more inestimable Value than all the Histories and Orations that have been written. The Few, if they are not more Selfish than the Many, are more cunning; and all the Ages of the World, have not produced Such glaring proofs of it, as the History of this Country for the last thirty years. I look back with Astonishment at the Height and Depth, the Length and Breadth of this Stupendous Fabrick of Artifice. If I had Suspicions of the Depravity of our Politicians, I had no Idea of their Genius. That Mr Jay the President of Congress when your motion was made, admired it is no Surprize to me. His head could conceive and his heart feel the importance of it.
Your Allusion to the Controversy with Governor Hutchinson has touch’d me to the quick. I want the Journal of the General Court, which contains his Speeches and the Answers his Replications and your Rejoinders. These were printed all together in a Pamphlet. But I cannot find that Pamphlet nor hear of it. Governor Adams once Shewed it to me, and Judge Paine mentioned it to me, a year or two ago: but I dared not Say  a Word to him about it, much less to ask the Loan of it.
You, my Friend have been hurt, by your Country: so have I. We have Sacrificed our lifes of Lives our Families our Popularity, our Reputations our Pleasures our Comforts to the Publick; While the Politicians have accumulated Fortunes, Palaces in the City and Villa’s in the Country. It is in my opinion our duty to brave the Imputation of Vanity and Egotism by recording Facts that no other human Beings know. Our Country will be benefited by it, Sometime or other. There are a few Anecdotes which I wish to reduce to writing, particularly the Impeachment of the Judges and the Controversy with General Brattle.
You talk to me at 77 Years of Age of Writing History. If I was only thirty, I would not undertake an History of the Revolution in less than twenty Years. A few Facts I wish to put upon Paper: and an Awful Warning to do it Soon has been given me by the Sudden Death of our Friend Rush, Livingstone and Clymer had preceeded him in the Same Year; the Same Spring. How few remain. Three in Massachusetts I believe are a Majority of the Surviving Signers of a Declaration which has had too much Credit in the World, and the Expence of the most of its Signers.
As a Man of Science, Letters, Taste, Sense Phylosophy, Patriotism Religion, Morality Merit Usefulness, taken alltogether Rush has not left his equal in America, nor that I know in the World. In him is taken away, and in a manner most Sudden and totally unexpected a main Prop of my Life. “Why Should I grieve when grieving I must bear”
I can conceive no reason why Governor Plumer may not be furnished with every Scratch of a Pen relative to the X.Y. & Z Embassy. I know not where to look for any one Paper relative to it.
It would give me great Pleasure to See Commodore Williams. His List of Prizes would be very acceptable. I wish he would write his own Life. With high Esteem and Strong Affection

John Adams